Citation Nr: 0841852	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-00 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1998, for the assignment of a 60 percent rating for back 
myalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, assigning an effective date of November 4, 1998, 
for a 60 percent evaluation for the veteran's service-
connected back myalgia.  


FINDINGS OF FACT

1.  The veteran initiated an informal claim for increase for 
back myalgia through the January 1995 submission of a private 
medical report indicating treatment for low back pain and 
entry of a diagnostic assessment of lumbar myofasciitis.  

2.  Evidence of file indicates that the veteran's service-
connected back myalgia was 60 percent disabling under current 
and former rating criteria only at a point on or subsequent 
to the effective date of November 4, 1998, which was 
previously assigned by the RO for entitlement to a 60 percent 
evaluation.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 4, 1998, for entitlement to a 60 percent 
evaluation for back myalgia have not been met.  38 U.S.C.A. 
§§ 5100, 5101, 5102, 5103, 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.1, 3.102, 3.400 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
her claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to her 
through the VCAA letter of October 2004, as supplemented by 
the statement of the case and supplemental statements of the 
case which followed and correspondence, dated in March 2006, 
as to the Court's holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the full VCAA notice, to include that 
pertaining to Dingess-Hartman, was provided to the veteran-
appellant subsequent to the RO's initial decision in December 
2004, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice, inclusive of 
that involving Dingess-Hartman, was effectuated prior to the 
issuance of the April 2007 supplemental statement of the case 
by the RO.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-
78 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  Moreover, no factual 
predicate is indicated for the assignment of any earlier 
effective date for the 60 percent rating for back myalgia.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  On 
that basis, and in the absence of any allegation of prejudice 
by or on behalf of the veteran, the Board cannot conclude 
that any defect in the timing of the notice provided affected 
the essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes a 
variety of administrative documents dealing with the 
veteran's submission of claims and VA's response thereto, as 
well as various examination and treatment records compiled 
during post-service years by VA and non-VA sources.  Given 
that the dispositive issues are those of whether a claim for 
increase for back myalgia prior to November 4, 1998, remains 
pending, and at what point, if any, prior to November 1998 
entitlement arose to a 60 percent rating for back myalgia, 
there is in this instance no duty to provide an examination 
or medical opinion.  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Analysis of the Merits of the Claim

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation provides 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan v. 
Gober, 10 Vet. App. 511 (1997). This determination is to be 
made on the basis of all the evidence of record.  Id.; 
Swanson v. West, 12 Vet. App. 442 (1999).  However, when it 
is determined that the factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for an increase, the effective date is governed by the 
general rule that the effective date is the later of the date 
of increase or the date of claim.  Harper v. Brown, 10 Vet. 
App 125 (1997); 38 C.F.R. § 3.400(o)(2).  Accordingly, the 
award of an increased rating should normally be effective 
either on the date of receipt of the claim or on some date in 
the preceding year if it was ascertainable that the disorder 
had increased in severity during that time.  Id.; see also 
VAOGCPREC 12-98.

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Further, the mere presence of medical 
evidence in the record does not establish an intent on the 
part of the veteran to seek increased VA compensation.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the 
Board must interpret the veteran's submissions broadly, the 
Board is not required to conjure up issues that were not 
raised by the veteran.  Id.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2008).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file, after 
the last final disallowance of the claim that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In this instance, the veteran, while not disputing the date 
of her claim for increase in November 1998, alleges that 
private medical records indicate that she was experiencing 
manifestations of her service-connected back disorder as 
early as March 1997 and, on that basis, she seeks an 
effective date in March 1997 for the assignment of a 60 
percent evaluation for her back myalgia under 38 C.F.R. 
§ 3.400(o)(2).  

The record reflects that service connection for back myalgia 
was established by RO action in January 1979, at which time a 
noncompensable rating was assigned.  Following notice of the 
action taken, no appeal as to the rating assigned was then 
initiated, thereby rendering the January 1979 action final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  
Such was followed by entry in December 1987 of a claim for 
increase for back myalgia, which the RO denied in February 
1988 and, following notice to the veteran of that action, no 
appeal was then initiated as to the rating assigned for the 
back.  

Received by VA in May 1991 were several VA and non-VA 
treatment records regarding one or more disorders not 
involving the veteran's back myalgia in conjunction with a 
claim for increase involving a skin disorder.  In June 1993, 
she submitted claims for increase for skin and back 
disorders, along with photographs of her skin and treatment 
records for one or more disorders other than her back.  She 
did, however, specify that she had received treatment for her 
back at the VA Medical Center in Waco, Texas, during 1993.  
RO personnel thereafter attempted to obtain the records in 
question from the Waco facility, but no such records were 
found to exist.  The veteran was advised of this fact and of 
the need to submit evidence to support her claim for increase 
for back myalgia within 60 days by the RO's August 1993 
letter.  In October 1993, the RO informed the veteran of the 
denial of her claim for increase and of her appellate rights, 
following which no timely appeal was entered.  

Received by the RO in March 1994 was the veteran's request 
for a complete copy of her service medical records.  In 
response, copies of those records were provided to her later 
in March 1994.  

The veteran thereafter initiated claims for VA compensation 
benefits not involving her service-connected back myalgia in 
September 1994, with which she submitted copies of service 
medical records and the results of a herpes culture taken in 
March 1994, which in no way reference her service-connected 
back myalgia.  Additional records were received by the RO in 
or about January 1995 from a private medical provider as to 
treatment she had received during 1993 and 1994, and, 
specifically, in 1993 for complaints of low back pain on the 
right.  Examination at that time showed tenderness in the 
affected area; the assessment was of lumbar myofasciitis.  
Such was followed by rating action on the veteran's unrelated 
claims in May 1995 and other development of those claims.  

Received by the RO on November 4, 1998, was the veteran's 
claim for increase for back myalgia, which led to the initial 
assignment of a compensable evaluation that was later 
increased to 60 percent, effective from November 1998.  In 
conjunction with that claim, the veteran was afforded a VA 
spine examination in January 1999.  VA clinical records later 
in 1999 also reflect back complaints and treatment.  Also 
added to the record were private medical records in or about 
March 2000 which in no way reference the veteran's back 
disorder.  In April 2000, the RO received additional private 
medical records indicating treatment, beginning in or about 
March 1997, for lumbar myofasciitis.  Such was followed by 
other claim development, with the only other submission of 
private medical records being those received by the RO in 
December 2005, which duplicate many of those reports of 
treatment submitted in April 2000, denoting back-related 
treatment beginning in February 1997 and continuing 
thereafter.  Testimony was received by the RO in June 2000 
regarding the low back claim.

Based on the evidence of record, it may be found that an 
informal claim for an increased rating for back myalgia was 
received by VA in or about January 1995, given that private 
medical records were received at that time indicating 
treatment for low back problems in 1993.  Pursuant to 
38 C.F.R. § 3.517(b)(2), the date of receipt of a private 
medical record may be considered an informal claim for 
increased compensation and, in this instance, the date of 
receipt of the pertinent medical record was not earlier than 
January of 1995.  

Regarding the question of the date of increase, pertinent 
medical data on file do not establish entitlement to a 60 
percent evaluation under applicable, schedular or 
extraschedular rating criteria, including those pertaining to 
pain and functional loss, until a point on or subsequent to 
the effective date of November 4, 1998, previously assigned 
by the RO for the 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
26, 2003); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 
5237, 5242, 5243 (from September 26, 2003); see 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).  While the veteran does 
specifically refer to back pain from a point in February 1997 
and following, findings consistent with a pronounced 
intervertebral syndrome, ankylosis, vertebral fracture, 
incapacitating episodes, or pain and functional loss, such as 
to warrant a 60 percent rating under applicable or 
potentially applicable criteria are not presented until a 
point in time on or subsequent to November 4, 1998.  There 
likewise is no showing of extraschedular entitlement at a 
rate of 60 percent for the disability in question during the 
period prior to November 4, 1998.  

In all, notwithstanding the submission of an informal claim 
for increase for back myalgia in January 1995 under 38 C.F.R. 
§ 3.157, there is no showing of entitlement to a 60 percent 
rating on any basis until on or after the effective date of 
November 4, 1998, already assigned by the RO.  As such, 38 
C.F.R. § 3.400(o)(2) does not afford a basis for the 
assignment of an effective date earlier than November 4, 
1998, and an effective date earlier than November 4, 1998, is 
not for assignment in this instance under the general rule.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than November 4, 1998, for a 60 
percent rating for back myalgia is denied.



____________________________________________
E. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


